Title: From John Adams to John Jay, 22 February 1786
From: Adams, John
To: Jay, John


     
      Sir
      Grosvenor Square Feb. 22. 1786
     
     On Monday Evening another Conference was held with the Tripolitan Ambassador, attended with his Interpreter Benamor, who is a decent Man, and very ready in the English as well as Arabick and Italian. The Foreign Ministers here Say it is the Custom of all the Ambassadors from Barbary to be much connected with Jews to whom they are commonly recommended. It may be Supposed the Jews have interested Motives, and therefore allthough their



Interference cannot be avoided, they ought to be Objects of Jealousy. Benamor Soon betrayed Proofs enough, that he had no Aversion to the Ambassadors obtaining large Terms.
     The Ambassador who is known to many of the foreign Ministers here is universally well Spoken of.
     When he began to explain himself concerning his Demands, he Said “they would be different, according to the Duration of the Treaty. if that were perpetual, they would be greater, if for a Term of Years less. His Advice was that it should be perpetual. Once Signed by the Bashaw, Dey and other Officers, it would be indissoluble and binding forever upon all their Successors. but if a temporary Treaty were made, it might be difficult and expensive to revive it. for a perpetual Treaty, Such as they had now with Spain, a sum of Thirty Thousand Guineas must be paid, upon the Delivery of the Articles Signed by the Dey and other officers. if it were agreed to he would Send his Secretary by Land to Marseilles, and from thence by Water to Tripoli, who should bring it back by the Same rout Signed by the Dey &c. He had proposed so Small a sum, in Consideration of the Circumstances, but declared it was not half of what had been lately paid them by Spain. if We chose to treat upon a different Plan, He would make a Treaty perpetual, upon the Payment of Twelve Thousand five hundred Guineas for the first Year and three Thousand Guineas annually untill the Thirty thousand Guineas were paid.[”]
     It was observed that these were large sums, and vastly beyond Expectation but his Excellency Answered, that they never made a Treaty for less. Upon the Arrival of a Prize, the Dey and the other Officers were entituled by their Laws to large shares, by which they might make greater Profits than these Sums amounted to, & they never would give up this Advantage for less.
     He was told that altho there was a Full Power to treat the American Ministers were limited to a much smaller sum So that it would be impossible, to do any Thing untill We could write to Congress and know their Pleasure. Col Smith was present at this as he had been at the last Conference And agreed to go to Paris to communicate all to Mr Jefferson and perswade him to come here, that We may join in further Conferences and transmit the Result to Congress. The Ambassador believed that Tunis & Morocco would treat upon the Same terms, but could not answer for Algiers. They would demand more. When Mr Jefferson arrives We shall insist upon knowing the Ultimatum and transmit it to Congress.
     
     Congress will perceive that one hundred and Twenty Thousand Guineas will be indispensible, to conclude with the four Powers at this Rate, besides a Present to the Ambassadors, and other incidental Charges. besides this a Present of five hundred Guineas is made upon the Arrival of a Consul in each state. No Man wishes more fervently that the Expence could be less, but the Fact cannot be altered and the Truth ought not to be concealed.
     It may be reasonably concluded, that this great Affair cannot be finished, for much less than two hundred Thousand Pounds sterling.— There is no Place in Europe or America where Congress can obtain such a sum, but in Holland. Perhaps a loan for two Millions of Guilders might be filled in Amsterdam upon the terms of the last.
     If it is not done, this War will cost Us more Millions of sterling Money in a short time. besides the miserable Depress[ion] of the Reputation of the United States the cruel Embarr[ass]ment of all our Commerce, and the intollerable Burthen of Insurance, added to the Cries of our Countrymen in Captivity.
     The probable Success of Mr Barclay and Mr Lamb, need not be pointed out.
     If a perpetual Peace were made with those states, the Character of the United States would instantly rise, all over the World, our Commerce Navigation and Fisheries would extend into the Mediterranean, to Spain & Portugal, France and England. The Additional Profits would richly repay the Interest, and our Credit would be adequate to all our Wants.
     Col Smith is gone to Paris. he departed Yesterday. By the Sixth Article of the Confederation “No State, without the Consent of the United States in Congress assembled Shall Send any Embassy to or receive any Embassy from, or enter into any Conference, Agreement, Alliance or Treaty with any King, Prince or state.” All the States are so deeply interested in this Case, that Surely no Seperate State can have Occasion to move for the Consent of Congress upon this Occasion, but if unexpectedly Congress should not Agree to treat, there are Several States in the Union So deeply interested in Navigation that it would richly compensate each of them, to go to the whole Extent of two hundred Thousand Pounds to Obtain Peace. Nevertheless a Single State might obtain Peace and security for its ships at a much cheaper rate.
     With great and sincere Esteem I have / the Honour to be, Sir your most / obedient and most humble servant
     
      John Adams
     
     